ORDER

PER CURIAM.
Defendant, Michael Duty, appeals from the judgment entered on his conviction on two counts of distributing a controlled substance, in violation of Section 195.211 RSMo (1994). The trial court sentenced defendant as a prior and persistent offender to two concurrent terms of twelve years imprisonment. Defendant challenges the denial of his motion for disclosure of the state’s confidential informant. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).